Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no 13/122,529, filed 08/09/2011 and 14/563,261, filed 12/08/2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation of the above-mentioned applications.

Response to Amendment
Applicant's amendment filed on 07/18/2022 has been entered.  Claims 1 and 11 have been amended.  No claims have been added or cancelled.  Claims 1-20 are still pending in this application, with claims 1 and 11 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-13 and 16-20 have been considered but are moot based on new grounds of rejections.

Terminal Disclaimer
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 8,954,064 and US Pat. 10,897,751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nayeb Nazar et al. (US 2011/0243066; hereinafter Nayeb Nazar).
Regarding claim 1, Nayeb Nazar shows a method (Figure 18; Par. 0207-0211; noted method of determining which resources to use for transmission of control information on different PUCCH formats, including DFT-S-OFDM format (i.e. format 3).) performed by a user equipment of a wireless communication system, for identifying a resource to be used for a transmission of control information on a physical uplink control channel, PUCCH, format 3, the method comprising: 
receiving a resource index from a serving radio base station (Par. 0070, 0149-0150, 0159, 0181-0186; noted downlink control signals, i.e. DCI, transmitted by an enodeB to a UE.); and 
identifying the resource (Par. 0077, 0186; noted information included in the DCI indicates the PUCCH resource to use.) within a confined set of physical resource blocks of a subframe based on the received resource index, for both a normal PUCCH format 3 and a shortened PUCCH format 3 is used in the subframe (Par. 0181-0186, 0286; noted the RBs assigned for PUCCH format 3 transmissions in LTE R10 and beyond may be a subset of the RBs allocated for PUCCH format 2 transmissions.  PUCCH format 3 transmission include normal PUCCH format 3 transmissions and shortened PUCCH format 3 transmission as discussed in Par. 0298-0301.).
Regarding claim 2, Nayeb Nazar shows wherein the identifying of the resource comprises: identifying a physical resource block based on the received resource index, the identified physical resource block being same regardless if the normal or the shortened PUCCH format 3 is used in the subframe (Par. 0181-0186, 0286; noted the RBs assigned for PUCCH format 3 transmissions in LTE R10 and beyond may be a subset of the RBs allocated for PUCCH format 2 transmissions.  PUCCH format 3 transmission include normal PUCCH format 3 transmissions and shortened PUCCH format 3 transmission as discussed in Par. 0298-0301.).
Regarding claim 3, Nayeb Nazar shows calculating a modified resource index based on the received resource index and a total number of physical resource blocks available for PUCCH format 3, and identifying the resource based on the modified resource index (Par. 0279; noted UE feedback performed periodically and thus, is not limited in a sense where feedback reporting is only performed once but also performed repeatedly (i.e. with modified parameter values/resource index) as configured by the system.).
Regarding claim 6, Nayeb Nazar shows identifying an orthogonal sequence based on an orthogonal sequence index noc given by: noc = nPUCCH mod NSF,1PUCCH where nPUCCH is the modified resource index, and NSF,1PUCCH is a number of orthogonal sequences available for a physical resource block in a second time slot of the subframe (Par. 0261; noted noc = nPUCCH mod NSF,1PUCCH.).
Regarding claim 7, Nayeb Nazar wherein the normal PUCCH format 3 has unique resource indices for each combination of resource blocks and orthogonal cover codes and a same combination of resource blocks and orthogonal cover codes are assigned to two resource indices of the shortened PUCCH format 3 (Par. 0256-0262; noted orthogonality between DMRSs of different UEs occupying the same set of subcarriers or RB may also be provided by using different time-domain orthogonal cover-codes on the DMRSs.).
Regarding claim 8, Nayeb Nazar shows transmitting the control information on the PUCCH format 3 using a combination of resource blocks and orthogonal cover codes corresponding to the resource index (Par. 0256-0262; noted orthogonality between DMRSs of different UEs occupying the same set of subcarriers or RB may also be provided by using different time-domain orthogonal cover-codes on the DMRSs.).
Regarding claim 9, Nayeb Nazar shows wherein PUCCH format 3 carries multiple hybrid automatic repeat request (HARQ) bits corresponding to multiple component carriers for the user equipment (Par. 0249; noted since the uplink feedback payload size scales with the number of configured/activated CCs, it may be important to design a variable channel coding scheme that provides a reasonable coding gain over a range of payload sizes. In some embodiments, the maximum number of the HARQ ACK/NACK bits that may be transmitted under carrier aggregation may be limited to 10-12 bits.).
Regarding claim 10, identifying, for both the normal PUCCH format 3 and  the shortened PUCCH format 3, an orthogonal sequence based on NPUCCHSF,1, which is a number of orthogonal sequences available for a physical resource block in a second time slot of the subframe (Par. 0261; noted noc = nPUCCH mod NSF,1PUCCH.).
Regarding claim 11, Nayeb Nazar shows a user equipment (Figure 1B shows a UE.) in a wireless communication system, configured to identify a resource to be used for a transmission of control information on a physical uplink control channel, PUCCH, format 3, the user equipment comprising: 
a receiving unit (Figure 1; noted transceiver 120) adapted to receive a resource index from a serving radio base station (Par. 0070, 0149-0150, 0159, 0181-0186; noted downlink control signals, i.e. DCI, transmitted by an enodeB to a UE.); and 
an identifying unit (Figure 1; noted processor in combination with software stored on memory for performing the method as discussed.) configured to identify the resource (Par. 0077, 0186; noted information included in the DCI indicates the PUCCH resource to use.) within a same confined set of physical resource blocks of a subframe based on the received resource index, for both a normal PUCCH format 3 and a shortened PUCCH format 3 is used in the subframe (Par. 0181-0186, 0286; noted the RBs assigned for PUCCH format 3 transmissions in LTE R10 and beyond may be a subset of the RBs allocated for PUCCH format 2 transmissions.  PUCCH format 3 transmission include normal PUCCH format 3 transmissions and shortened PUCCH format 3 transmission as discussed in Par. 0298-0301.).
Regarding claims 12, 13, 16, 17, 18, 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 6, 7, 8, 9 and 10, respectively.

Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner submits that Nayeb Nazar nor Kim (cited in prior action) teaches the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100103902 A1 - relates to wireless communications, and more particularly, to a method of transmitting a sounding reference signal.
US 20090279493 A1 - relates generally to wireless communications, and more specifically to techniques for allocation of resources in a wireless communication system.
US 20090232065 A1 - relates to a method and a circuit for physical uplink transmission for 3GPP long term evolution (LTE), and more specifically, to a method and a circuit generally adept at remapping physical uplink control channels for both of a resource block containing acknowledgement and non-acknowledgement (ACK/NAK) channels and a mixed resource block containing the ACK/NAK channels and channel quality indication (CQI) channels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413